Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (U.S. Patent Pub. No. 2018/0218051).

Regarding claims 1, 8, and 15, Berger et al. teaches a method of accessing and organizing data sets directly from a data warehouse, the method comprising: receiving, by a data analyzer, a request from a service provider client instructing the data analyzer to retrieve a data set from a service provider data warehouse, wherein the service provider client is a client of a service provider, and wherein the service provider data warehouse stores data sets for the service provider (fig. 2 and paragraph 0049); retrieving, by the data analyzer, the data set directly from the service provider data warehouse using credentials provided by the service provider (paragraph 0049); selecting, by the data analyzer, a worksheet template based on the service provider (paragraph 0052); organizing, by the data analyzer, the data set into a worksheet based on the worksheet template (paragraph 0052); and presenting, by the data analyzer to the service provider client, the worksheet comprising the data set (paragraph 0053).

Regarding claims 2, 9, and 16, Berger et al. teaches wherein retrieving, by the data analyzer, the data set directly from the service provider data warehouse using credentials provided by the service provider comprises accessing, by the data analyzer, the service provider data warehouse via a secure data sharing interface (paragraph 0049).

Regarding claims 3, 10, and 17, Berger et al. teaches wherein retrieving, by the data analyzer, the data set directly from the service provider data warehouse bypasses the service provider (paragraph 0053).

Regarding claims 4, 11, and 18, Berger et al. teaches wherein the service provider client accesses the data analyzer and the service provider data warehouse without providing credentials (paragraph 0044 and 0048).

Regarding claims 5, 12, and 19, Berger et al. teaches wherein selecting, by the data analyzer, the worksheet template based on the service provider comprises selecting, by the data analyzer, the worksheet template based on a type of data set from the service provider (paragraph 0052).
Regarding claims 6, 13, and 20, Berger et al. teaches wherein retrieving, by the data analyzer, the data set directly from the service provider data warehouse using credentials provided by the service provider comprises requesting the credentials from the service provider (paragraph 0056).

Regarding claims 7 and 14, Berger et al. teaches wherein the worksheet template is provided by the service provider (fig. 2, ref. num 212 and paragraph 0052).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433